EXHIBIT 10.7

 

EXECUTION COPY

 

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 29th day of March, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), U.S. Bank National Association, a
national banking association, not in its individual capacity but solely as
trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of March 1, 2012
(the “Pooling and Servicing Agreement”), and PHH Mortgage Corporation, a New
Jersey corporation (“PHH”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1 (the
“Mortgage Loan Schedule”) now serviced by PHH (together with its successors and
assigns, the “Servicer”) for Assignor and its successors and assigns pursuant to
the Mortgage Loan Flow Purchase, Sale and Servicing Agreement dated as of July
21, 2010, between Assignor and PHH (the “Purchase and Servicing Agreement”) and
the servicing thereof shall be subject to the terms of the Purchase and
Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Purchase and Servicing Agreement.
Assignor will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan
Purchase and Sale Agreement dated the date hereof, and Depositor will sell the
Mortgage Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1. Assignor hereby grants, transfers and assigns to Depositor all of its right,
title and interest in, to and under the Purchase and Servicing Agreement to the
extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Purchase and Servicing Agreement) to
the extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.

 

2. [Reserved].

 

3. Depositor hereby grants, transfers and assigns to Assignee all of its right,
title and interest in, to and under the Purchase and Servicing Agreement to the
extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Purchase and Servicing Agreement) to
the extent relating to the Mortgage Loans, Depositor is released from all
obligations under the Purchase and Servicing Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

4. [Reserved].

 

 

5. Assignee agrees to be bound, as “Purchaser” (as such term is defined in the
Purchase and Servicing Agreement), by all of the terms, covenants and conditions
of the Purchase and Servicing Agreement relating to the Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and PHH all of Assignor's obligations as Purchaser thereunder in
respect of the Mortgage Loans, and Assignor is released from such obligations.

 

6. [Reserved].

 

7. PHH hereby acknowledges the foregoing assignments and assumptions and agrees
that Assignee shall be the “Purchaser” under the Purchase and Servicing
Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

8. Assignor warrants and represents to, and covenants with, Depositor, Assignee
and PHH as of the date hereof that:

 

(a) Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
and Servicing Agreement, which agreement is in full force and effect as of the
date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b) Assignor is the lawful owner of its interests, rights and obligations under
the Purchase and Servicing Agreement to the extent of the Mortgage Loans, free
and clear from any and all claims and encumbrances whatsoever, and upon the
transfer of such interests, rights and obligations to Assignee as contemplated
herein, Assignee shall have good title to all of Assignee's interests, rights
and obligations under the Purchase and Servicing Agreement to the extent of the
Mortgage Loans, free and clear of all liens, claims and encumbrances;

 

(c) There are no offsets, counterclaims or other defenses available to PHH with
respect to the Mortgage Loans under the Purchase and Servicing Agreement;

 

(d) Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to enter into and perform its obligations under the Purchase and
Servicing Agreement;

 

(e) Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

2

 

(f) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

9. Depositor warrants and represents to, and covenants with, Assignor, Assignee
and PHH that as of the date hereof:

 

(a) Depositor is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

 

(b) Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Depositor in connection with the execution, delivery or performance by Depositor
of this Agreement, or the consummation by it of the transactions contemplated
hereby other than any that have been obtained or made.

3

 

10. Assignee warrants and represents to, and covenants with, Assignor, Depositor
and PHH that as of the date hereof:

 

(a) Assignee is a national banking association duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b) Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by Assignor,
will constitute the valid and legally binding obligation of Assignee enforceable
against Assignee in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law.

 

11. PHH warrants and represents to, and covenants with, Assignor, Depositor and
Assignee as of the date hereof that:

 

(a) Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
and Servicing Agreement, which agreement is in full force and effect as of the
date hereof and, except to the extent modified by this Agreement, the provisions
of which have not been waived, amended or modified in any respect, nor has any
notice of termination been given thereunder;

 

(b) PHH is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Mortgage Loans pursuant to the Purchase and Servicing
Agreement and otherwise to perform its obligations under the Purchase and
Servicing Agreement;

 

(c) PHH has full corporate power and authority to execute, deliver and perform
its obligations under this Agreement, and to consummate the transactions set
forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of PHH’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
PHH’s charter or by-laws or any legal restriction, or any material agreement or
instrument to which PHH is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which PHH
or its property is subject. The execution, delivery and performance by PHH of
this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PHH. This Agreement has been duly executed and delivered by PHH and, upon the
due authorization, execution and delivery by Assignor and Assignee, will
constitute the valid and legally binding obligation of PHH enforceable against
PHH in accordance with its terms except as enforceability may be limited by
bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and by general
principles of equity regardless of whether enforceability is considered in a
proceeding in equity or at law; and

4

 

(d) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
PHH in connection with the execution, delivery or performance by PHH of this
Agreement, or the consummation by it of the transactions contemplated hereby.

 

 

Restated PHH Representations and Warranties

 

12. (i) [Reserved].

 

(ii) Pursuant to Section 3.07 of the Purchase and Servicing Agreement, PHH
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Sections 3.01 and 3.02 of the Purchase and Servicing Agreement as
of the date hereof and (b) the representations and warranties set forth in
Section 3.03 of the Purchase and Servicing Agreement with respect to each
Mortgage Loan as of the respective Funding Date, as if such representations and
warranties were set forth herein in full. In the event of a breach of any
representations and warranties set forth in Sections 3.01, 3.02 or 3.03 of the
Purchase and Servicing Agreement as of the Funding Date or the date hereof, as
the case may be, Depositor and Assignee shall be entitled to all of the remedies
set forth in the Purchase and Servicing Agreement.

 

Repurchase Upon Breach of Representations and Warranties

 

13. (a) Assignor hereby covenants and agrees that, if a breach of any
representation and warranty set forth in Section 3.03 of the Purchase and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Funding Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery or receipt of written notice from Assignee to Assignor of such
breach within which to correct or cure such breach. Each determination as to
whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in the
first sentence of Section 3.03(21) and Sections 3.03(41) and (52) of the
Purchase and Servicing Agreement shall be deemed to materially and adversely
affect the value of the related Mortgage Loan and the interest of the Assignee
therein. Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall, at its
option, (i) substitute a mortgage loan for the Defective Mortgage Loan in
accordance with the Purchase and Servicing Agreement, (ii) repurchase the
related Mortgage Loan at the Repurchase Price or (iii) except for a breach of a
representation and warranty in Section 3.03(52) of the Purchase and Sale
Agreement, make an indemnification payment in an amount equal to the reduction
in value of such Mortgage Loan as a result of such breach not later than 90 days
after its discovery or receipt of notice of such breach and in the case of
clauses (ii) and (iii) above, by wire transfer of immediately available funds to
such account as Assignee shall specify to Assignor.

5

 

(b) Assignor and Assignee agree that the resolution of any controversy or claim
arising out of or relating to an obligation or alleged obligation of Assignor to
repurchase a Mortgage Loan or Mortgage Loans pursuant to Section 13(a) above
shall be by Arbitration administered by the American Arbitration Association. If
any such controversy or claim has not been resolved to the satisfaction of both
Assignor and Assignee, either party may commence Arbitration to resolve the
dispute; provided that a party may commence Arbitration with respect to one or
more unresolved allegations only during the months of January, April, July and
October, and all matters with respect to which Arbitration has been commenced in
any such month shall be heard in a single Arbitration in the immediately
following month or as soon as practicable thereafter.

 

(c) To commence Arbitration, the moving party shall deliver written notice to
the other party that it has elected to pursue Arbitration in accordance with
this Section 13, provided that if Assignor has not responded to Assignee's
notification of a breach of a representation and warranty, Assignee shall not
commence Arbitration with respect to that breach before 60 days following such
notification in order to provide Assignor with an opportunity to respond to such
notification. Within 10 Business Days after a party has provided notice that it
has elected to pursue Arbitration, each party may submit the names of one or
more proposed Arbitrators to the other party in writing. If the parties have not
agreed on the selection of an Arbitrator within five Business Days after the
first such submission, then the party commencing Arbitration shall, within the
next 5 Business Days, notify the American Arbitration Association in New York,
New York and request that it appoint a single Arbitrator with experience in
arbitrating disputes arising in the financial services industry.

 

(d) It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery. Accordingly, the Arbitrator will resolve the dispute on the
basis of a review of the written correspondence between the parties (including
any supporting materials attached to such correspondence) conveyed by the
parties to each other in connection with the dispute prior to the delivery of
notice to commence Arbitration; however, upon a showing of good cause, a party
may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate. If requested by the Arbitrator or any party, any hearing with
respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.



6

 

(e) The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties. Each party, however, shall bear its own attorneys
fees and costs in connection with the Arbitration.

 

Recognition of Assignee

 

14. (a) From and after the date hereof, subject to Sections 16 and 17 below, PHH
shall recognize Assignee as owner of the Mortgage Loans and will service the
Mortgage Loans and perform its obligations hereunder and under the Purchase and
Servicing Agreement for the benefit of the Assignee in accordance with this
Agreement and the Purchase and Servicing Agreement, each as modified hereby and
as may be amended from time to time, as if Assignee and PHH had entered into a
separate purchase and servicing agreement for the purchase and servicing of the
Mortgage Loans.

 

(b) [Reserved].

 

(c) It is the intention of Assignor, Depositor, PHH and Assignee that this
Agreement shall constitute a separate and distinct servicing agreement, and the
entire servicing agreement, between PHH and Assignee to the extent of the
Mortgage Loans and shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto.

 

15. The Mortgage Loans shall be serviced by PHH for Assignee in accordance with
all applicable state, federal and local laws as well as in conformity with the
provisions of the applicable Mortgages and Mortgage Notes, and pursuant to the
terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16. (a) Controlling Holder Rights. PHH agrees and acknowledges that Sequoia
Mortgage Funding Corporation, an Affiliate of the Depositor, in its capacity as
the initial Controlling Holder pursuant to the Pooling and Servicing Agreement,
and for so long as it is the Controlling Holder, will assume all of Assignee's
rights and all related responsibilities of the Assignee under each of the
following sections of the Purchase and Servicing Agreement:

 

 

Purchase and Servicing Agreement:

 

Section Matter     3.04

Repurchase and Substitution

 

7.06 Purchaser's Right to Examine Servicer Records; Reports

 

7

 

(b) Notwithstanding Sections 1, 2 and 14 above, Assignor reserves its rights
under, and does not assign to Assignee or Depositor, the ongoing rights to take
action and the responsibilities of the Purchaser under the sections of the
Purchase and Servicing Agreement listed below:

 

 

Purchase and Servicing Agreement:

 

Section Matter 3.06

Purchase Price Protection

 

Article XIII Compliance with Regulation AB

 

 

(c) In addition, PHH agrees to furnish to Assignor and to Wells Fargo Bank,
N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Assignee by
PHH pursuant to any of the sections of the Purchase and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

 

 

Purchase and Servicing Agreement:

 

Section       5.09 Transfer of Accounts     6.02 Reporting     Section 13.04
Servicer Compliance Statement    

Section 13.05

 

Report on Assessment of Compliance and Attestation    

 

(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 16(a) shall terminate and revert to Assignee.

 

Assignor will provide thirty (30) days notice to PHH, the Master Servicer and
the Trustee of any such termination of which Assignor has knowledge.

 



Amendments to Purchase and Servicing Agreement

 

8

 

17. [Reserved].

 

18. The parties agree that the Purchase and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)Definitions.

 

(i) The definitions of “Arbitration,” “Business Day,” “Designated Guidelines,”
“Eligible Account,” “Opinion of Counsel,” “Permitted Investment,” “Repurchase
Price,” “Servicing Fee” and “Servicing Fee Rate” set forth in Section 1.01 of
the Purchase and Servicing Agreement shall be deleted and replaced in their
entirety as follows, and the definition of “Stated Principal Balance” as set
forth below shall be added to Section 1.01 following the definition of
“Proprietary Lease” (capitalized terms not defined in the Purchase and Servicing
Agreement but listed on Attachment 3 shall be defined as specified on Attachment
3):

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the State of New York, or the State of New Jersey, or the State of
California, or the State of Maryland or the State of Minnesota, or (iii) a day
on which banks in the State of New York, or the State of New Jersey, or the
State of California, or the State of Maryland or the State of Minnesota are
authorized or obligated by law or executive order to be closed.

 

Designated Guidelines: As to each Mortgage Loan, the applicable set of
underwriting guidelines in effect as of the origination date of such Mortgage
Loan, in the form provided by the Seller to the Purchaser, as may be updated and
provided to the Purchaser from time to time.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest. If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

9

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

Permitted Investments: At any time, any one or more of the following obligations
and securities:

 

(i) direct obligations of, and obligations fully guaranteed by the United States
of America or any agency or instrumentality of the United States of America the
obligations of which are backed by the full faith and credit of the United
States of America;

 

(ii) (a) demand or time deposits, federal funds or bankers’ acceptances issued
by any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations and (b) any other
demand or time deposit or certificate of deposit that is fully insured by the
FDIC;

 

(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to any security described in clause (i) above and entered into with a
depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by the Rating Agency for long-term
unsecured debt with a maturity of more than one year or in the highest rating
category with respect to short-term obligations, in each case at the time of
such investment or contractual commitment providing for such investment;
provided, however, that securities issued by any particular corporation will not
be Permitted Investments to the extent that investments therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as Permitted Investments to exceed 10% of the aggregate outstanding
principal balances of all of the Mortgage Loans and Permitted Investments;

10

 

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) that is rated in the
highest rating category by the Rating Agency at the time of such investment; and

 

(vi) any money market funds rated in one of the two highest rating categories by
the Rating Agency for long-term unsecured debt with a maturity of more than one
year or in the highest rating category with respect to short-term obligations,
including any such fund managed or advised by the Trustee or any of its
Affiliates;

 

provided, however, that no instrument or security shall be a Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
Unpaid Principal Balance of such Mortgage Loan plus (ii) interest on such Unpaid
Principal Balance at the Note Rate from and including the last Due Date through
which interest has been paid by or on behalf of the Mortgagor up to the Due Date
following the date of repurchase, minus (iii) amounts received in respect of
such repurchased Mortgage Loan which are being held in the Collection Account
for distribution in connection with such Mortgage Loan and, if the Servicer is
also the Seller, minus (iv) any unreimbursed Monthly Advances (including
Non-recoverable Advances) and any unpaid Servicing Fees made by or owing to the
Servicer and allocable to such repurchased Mortgage Loan, which amounts shall be
deposited in the Collection Account for withdrawal by the Servicer in accordance
with Section 5.05; provided, however, that Servicer shall only be entitled to
reimburse itself for Monthly Advances pursuant to Section 5.05(3) and any unpaid
Servicing Fees pursuant to Section 5.05(4) from Repurchase Price proceeds to the
extent that such Monthly Advances and unpaid Servicing Fees have not been
subtracted in accordance with this definition; and provided, further, that,
notwithstanding the provisions of Section 5.05 to the contrary, if Servicer as
Seller or Servicer is required to repurchase a Mortgage Loan pursuant to Section
3.04, Servicer’s right to reimburse itself pursuant to Section 5.05(4) shall be
subsequent to the payment to Purchaser of the Repurchase Price pursuant to
Section 3.04, and all other amounts required to be paid to the Purchaser with
respect to the Mortgage Loan.

11

 

Servicing Fee: With respect to each Mortgage Loan and any calendar month (or
portion thereof) an amount equal to 1/12 of the product of (i) the Stated
Principal Balance of such Mortgage Loan and (ii) the Servicing Fee Rate
applicable to such Mortgage Loan.

 

Servicing Fee Rate: A per annum rate equal to 0.25%.

 

Stated Principal Balance: As to any Mortgage Loan and date of determination, the
unpaid principal balance of such Mortgage Loan as of the most recent Due Date as
determined by the amortization schedule for the Mortgage Loan at the time
relating thereto (before any adjustment to such amortization schedule by reason
of any moratorium or similar waiver or grace period) after giving effect to any
previous Servicing Modification, Principal Prepayments and related Liquidation
Proceeds allocable to principal and to the payment of principal due on such Due
Date (but not unscheduled Principal Prepayments received on such Due Date) and
irrespective of any delinquency in payment by the related Mortgagor.

 

(b) Servicing Standard. In servicing the Mortgage Loans in accordance with the
Purchase and Servicing Agreement and Customary Servicing Procedures, the
Servicer shall service the Mortgage Loans with a view to the best interests of
all holders of the Sequoia Mortgage Trust 2012-2 Mortgage Pass-Through
Certificates as a single class.

 

(c) Collection of Mortgage Loan Payments and Segregated Collection Account.

 

(i) The following paragraph shall be added to Section 5.02:

 

Mortgage Loan payments received by the Servicer will be deposited within one
Business Day of receipt into a clearing account that is an Eligible Account. The
Mortgage Loan payments may be commingled with payments of other mortgagors and
investors for up to two Business Days prior to the Servicer depositing the
Mortgage Loan payments in the 2012-2 Collection Account. Such clearing account
shall not be used for operational or corporate purposes of the Servicer.

 

(ii) The Servicer shall establish a Collection Account pursuant to Section 5.04
of the Purchase and Servicing Agreement which shall be titled “PHH Mortgage
Corporation, as trustee and/or bailee for U.S. Bank National Association, as
trustee of the Sequoia Mortgage Trust 2012-2” (the “2012-2 Collection Account”),
which shall be the Collection Account under this Agreement for all purposes. If
the 2012-2 Collection Account is no longer an Eligible Account, the Servicer
shall transfer the 2012-2 Collection Account to an account that is an Eligible
Account.

12

 

(d) Section 3.04 Repurchase and Substitution.

 

(i) The second paragraph of Section 3.04 shall be amended and replaced, to read
in its entirety as follows:

 

Upon discovery by the Seller, the Servicer or the Purchaser of a breach of any
of the representations and warranties contained in Sections 3.01, 3.02 or 3.03
that materially and adversely affects the value of the Mortgage Loans or the
interest of the Purchaser in the Mortgage Loans (or that materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser in the related Mortgage Loan, in the case of a representation or
warranty relating to a particular Mortgage Loan), the party discovering such
breach shall give prompt written notice to the other. Each determination as to
whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in the
first sentence of Section 3.03(21) and Sections 3.03(41) and (52) hereof, shall
be deemed to materially and adversely affect the value of the related Mortgage
Loan and the interest of the Purchaser therein. With respect to the
representations and warranties contained in Section 3.03 that are made to the
Seller’s knowledge, if it is discovered by either the Seller or the Purchaser
that the substance of such representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of the related Mortgage
Loan or the interests of the Purchaser therein, the Purchaser shall be entitled
to all the remedies to which it would be entitled for a breach of such
representation or warranty, including, without limitation, the repurchase
requirements contained herein, notwithstanding Seller’s lack of knowledge with
respect to the inaccuracy at the time the representation or warranty was made.

 

(ii) Clause (ii) of the second sentence of the third paragraph of Section 3.04
shall be amended and replaced, to read in its entirety as follows:

 

(ii) except for a breach of the representation and warranty in Section 3.03(52)
hereof, make an indemnification payment to Purchaser in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach.

13

 

(iii) The last sentence of the third paragraph of Section 3.04 shall be amended
and replaced, to read in its entirety as follows:

 

If the breach of representation and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to this Section 3.04 was the
representation and warranty set forth in clause (9) or (41) of Section 3.03
hereof, then the Seller shall pay to the Purchaser, concurrently with and in
addition to the remedies provided in this Section 3.04, an amount equal to any
liability, penalty or expense that was actually incurred and paid out of or on
behalf of the Purchaser, and that directly resulted from such breach, or if
incurred and paid by or on behalf of the Purchaser thereafter, concurrently with
such payment.

 

(e) Section 5.01 Servicing Standards; Additional Documents; Consent of
Purchaser.

 

(i) The first sentence of Section 5.01(3)(c) shall be amended and replaced, to
read in its entirety as follows:

 

(c) consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the Servicer has received the express written
consent of the Purchaser) the Servicer shall not enter into any payment plan or
agreement to modify payments with a Mortgagor lasting more than twelve (12)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Maximum Rate (if applicable), the Initial
Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the Gross
Margin (if applicable), agree to the capitalization of arrearages, including
interest, fees or expenses owed under the Mortgage Loan, make any future
advances or extend the final maturity date with respect to such Mortgage Loan,
or accept substitute or additional collateral or release any collateral for such
Mortgage Loan.

 

(ii) The first three sentences of Section 5.01(3)(h) shall be amended and
replaced, to read in their entirety as follows:

 

(h) notwithstanding anything to the contrary contained herein, in connection
with a foreclosure or acceptance of a deed in lieu of foreclosure, in the event
the Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an Environmental Assessment or review of such Mortgaged
Property, such Environmental Assessment or review shall be conducted at the
Purchaser’s expense or shall be reimbursable as a Servicing Advance. Upon
completion of the Environmental Assessment, the Servicer shall promptly provide
the Purchaser with a written report of the Environmental Assessment. In the
event (a) the Environmental Assessment report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes and (b) the
Purchaser provides written approval for the Servicer to proceed with foreclosure
or acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed
for all reasonable costs associated with such foreclosure or acceptance of a
deed in lieu of foreclosure and any related environmental clean up costs, as
applicable, from the related Liquidation Proceeds, or if the Liquidation
Proceeds are insufficient to fully reimburse the Servicer, the Servicer shall be
entitled to be reimbursed from amounts in the Collection Account pursuant to
Section 5.05 hereof; provided, however, that if the costs associated with the
environmental clean up are projected to exceed $10,000, the Servicer shall
notify the Purchaser and shall have no obligation to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, or otherwise remediate or incur any
such clean up costs.

14

 

(f) Section 5.08 Payment of Taxes, Insurance and Other Charges; Maintenance of
Primary Insurance Policies; Collections Thereunder.

 

(i) The first sentence of the second paragraph of Section 5.08 shall be amended
and replaced, to read in its entirety as follows:

 

With respect to each Mortgage Loan with a Loan-to-Value Ratio in excess of 80%,
the Servicer shall promptly, without any cost to the Purchaser, maintain in full
force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(30) hereof, issued by an insurer described
in that Section, with respect to each Mortgage Loan for which such coverage is
required.

 

(ii) The fourth sentence of the second paragraph of Section 5.08 shall be
amended and replaced, to read in its entirety as follows:

 

The Servicer shall not cancel or refuse to renew any Primary Insurance Policy in
effect on the Funding Date that is required to be kept in force under this
Agreement unless a replacement Primary Insurance Policy for such canceled or
nonrenewed policy is obtained from and maintained with an insurer that satisfies
the standards set forth in Section 3.03(30) hereof.

 

15

 

(g) Section 5.13 Realization Upon Specially Serviced Mortgage Loans and REO
Properties. The second sentence of the first paragraph of Section 5.13 shall be
amended and replaced, to read in its entirety as follows:

 

In the event that any payment due under any Mortgage Loan remains delinquent for
a period of 45 days, the Servicer shall order an inspection of the related
Mortgaged Property and, except with respect to any Mortgage Loan for which the
Servicer is in the process of modifying or has modified the terms of such
Mortgage Loan, if the Mortgage Loan remains delinquent for a period of 90 days
or more, the Servicer shall commence foreclosure proceedings in accordance with
Customary Servicing Procedures and the guidelines set forth by Fannie Mae,
Freddie Mac, or FHFA, and FHA or VA, as applicable.

 

(h) Section 8.02 Purchaser Financial Statements. Section 8.02 shall be amended
and replaced, to read in its entirety as follows:

 

Section 8.02 [Reserved].

 

(i) Section 11.01 Term and Termination. Clause (2) of Section 11.01 shall be
amended and replaced, to read in its entirety as follows:

 

(2) In any case other than as provided under clause (1) hereof, the obligations
and responsibilities of the Servicer hereunder shall terminate upon: the later
of (a)(I) the final payment or other liquidation (or any advance with respect
thereto) of the last Mortgage Loan and (II) the disposition of all REO Property
and the remittance of all funds due hereunder and (b) the exercise of a party of
its Clean-up Call (as such term is defined in the Pooling and Servicing
Agreement).

 

(j) REMIC Provisions.

 

(i) The following definition of “REMIC Provisions” is hereby added to Section
1.01 of the Purchase and Servicing Agreement (capitalized terms not defined in
the Purchase and Servicing Agreement to be as defined in the Pooling and
Servicing Agreement):

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 



(ii) The following additional provisions shall be added after Section 7.07, to
read in its entirety as follows:

 

Section 7.08 Compliance with REMIC Provisions

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.

16

 

(iii) The following paragraph shall be added to the end of Section 11.13, to
read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Trustee and
the Securities Administrator under the Pooling and Servicing Agreement an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Trustee and the
Securities Administrator under the Pooling and Servicing Agreement an Officers’
Certificate on or before March 31 of each year stating that such reports have
been filed. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

17

 

(k) Form of Monthly Report. The Servicer shall provide monthly accounting
reports to the Purchaser and Master Servicer, pursuant to Section 6.02 of the
Purchase and Servicing Agreement, with the information included in the ASF RMBS
Reporting Package issued by the American Securitization Forum on July 15, 2009,
as revised from time to time, to the extent available.

 

(l) Avoidance of Consolidation.

 

(i) An additional “Event of Default” shall be listed in Section 10.01, to be
inserted after clause (10), to read in its entirety as follows:

 

or (11) the purchase or holding of any securities issued in a Securitization
Transaction by any Servicer that is an insured depository institution, as such
term is defined in the Federal Deposit Insurance Act (an “insured depository
institution”) (any Servicer that is an insured depository institution, an “IDI
Servicer”) such that the IDI Servicer is required to consolidate any of the
Mortgage Loans on its financial statements under U.S. generally accepted
accounting principles;

 

(ii) The following Section 9.05 shall be inserted after Section 9.04, to read in
its entirety as follows:

 

Section 9.05 Avoidance of Consolidation.

 

(a) Each IDI Servicer hereby covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the trust created by the
Pooling and Servicing Agreement referred to herein (the “Trust”) as part of the
initial offering of Certificates or if its holding or purchase of such
Certificate (or interest therein) would cause such IDI Servicer to be required
to consolidate any assets of the issuing entity on its financial statements
under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). Any IDI Servicer shall be deemed to have represented by virtue
of its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause
such IDI Servicer to be required to Consolidate any assets of the issuing entity
on its financial statements.

18

 

If an IDI Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If an IDI Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Section 9.05 and to the extent that the retroactive restoration of the
rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The IDI Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the IDI Servicer. The terms and conditions of any sale under
this Section 9.05 shall be determined in the sole discretion of the Securities
Administrator, and the Securities Administrator shall not be liable to any owner
of a Certificate as a result of its exercise of such discretion. The IDI
Servicer shall indemnify and hold harmless the Depositor and the Trust from and
against any and all losses, liabilities, claims, costs or expenses incurred by
such parties as a result of such holding or purchase resulting in a
Consolidation.

 

(b) The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement to an insured depository institution (an
insured depository institution in such capacity, a “servicer transferee”) unless
the Servicer shall have received a representation from the servicer transferee
that the acquisition of such servicing rights and duties will not cause the
servicer transferee to be required to Consolidate any assets of the Trust on its
financial statements. Any servicer transferee shall be deemed to have
represented by virtue of its acquisition of such servicing rights and duties
that such acquisition will not cause Consolidation. Any servicer transferee
whose acquisition of such servicing rights and duties was effected in violation
of the restrictions in this Section 9.05 shall indemnify and hold harmless the
Servicer, the Depositor and the Trust from and against any and all losses,
liabilities, claims, costs or expenses incurred by such parties as a result of
such acquisition.

 

(m) The Designated Guidelines attached as Exhibit 1.01 are hereby removed from
the Purchase and Servicing Agreement and the reference to Designated Guidelines
in the Table of Contents shall be replaced with “[Reserved.]”

19

 

(n) The first sentence of Section 5.14 is hereby deleted and replaced in its
entirety with the following:

 

If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure (each, an “REO Property”), the deed or certificate of sale shall
be taken in the name of the Trust, where permitted by applicable law or
regulation, and where not so permitted, in the name of the trustee of the Trust
or its nominee.

 

(o) Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Section 6.02 in the formats attached hereto as Exhibits 13
and 14, or in such other format as the Servicer, the Purchaser and the Depositor
shall agree in writing.

 

(p) Indemnification Expenses. The second sentence of Section 9.01 is hereby
deleted and replaced in its entirety with the following:

 

The Seller or Servicer, as the case may be, shall immediately (i) notify the
Purchaser if a claim is made by a third party with respect to this Agreement,
any Mortgage Loan and/or any REO Property (ii) assume the defense of any such
claim and pay all expenses in connection therewith, including attorneys’ fees,
and (iii) promptly pay, discharge and satisfy any judgment, award, or decree
that may be entered against it or the Purchaser in respect of such claim.

 

19. The rights under the Purchase and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the
Purchase and Servicing Agreement as amended by this Agreement.

 

 

Miscellaneous

 

20. All demands, notices and communications related to the Mortgage Loans, the
Purchase and Servicing Agreement and this Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)In the case of PHH,

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, New Jersey 08054

Attention: Vice President Servicing

 

with a copy to

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, New Jersey 08054

Attention: Fred Kinkler, Assistant General Counsel

20

 

(b)In the case of Assignee,

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, Minnesota, 55107

Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-2

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of the Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

 

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2012-2

 

21

 

(f)In the case of the Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

21. This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 

22. No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

23. This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or PHH
may be merged or consolidated shall, without the requirement for any further
writing, be deemed Assignor, Depositor, Assignee or PHH, respectively,
hereunder.

 

24. This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment the Purchase and Servicing Agreement by Assignor to Assignee, and the
termination of the Purchase and Servicing Agreement.

 

25. This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

26. The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PHH hereby consents to such exercise
and enforcement.

 

27. It is expressly understood and agreed by the parties hereto that insofar as
this Agreement is executed by the Trustee as the Assignee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling and Servicing Agreement referred to herein (the “Trust”) in the
exercise of the powers and authority conferred upon and vested in it, and as
directed in the Pooling and Servicing Agreement, (ii) each of the undertakings
and agreements herein made on behalf of the Trust is made and intended not as a
personal undertaking or agreement of or by U.S. Bank but is made and intended
for purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of U.S. Bank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall U.S. Bank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Purchaser under the Servicing Agreement (such indebtedness,
expenses and other amounts being payable solely from and to the extent of funds
of the Trust) or be personally liable for the breach or failure of any
obligation, representation, warranty or covenant made under this Agreement or
any other related documents.

22

 

28. Master Servicer. PHH hereby acknowledges that the Assignee has appointed
Wells Fargo Bank, N.A. to act as master servicer and securities administrator
under the Pooling and Servicing Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee. The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee hereunder and the rights of the Assignee as the Purchaser under the
Purchase and Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Seller and Servicer hereunder and thereunder and
the right to exercise the remedies of the Purchaser hereunder and thereunder,
except to the extent such rights have been retained by the Assignor under
Section 16 hereof.

 

29. PHH shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #6188200, Sequoia Mortgage Trust 2012-2 Distribution Account

 

30. PHH acknowledges that the custodian will be Wells Fargo Bank, N.A. acting
pursuant to the Custodial Agreement. Requests for Mortgage Loan Documents under
Section 2.04 of the Purchase and Servicing Agreement shall be directed to Wells
Fargo Bank, N.A., as custodian, using the form of Request for Release in the
form of Exhibit F hereto. PHH shall provide the Custodian with the specimen
signatures of PHH's authorized servicing representatives using the form in
Exhibit D-3 hereto. Notwithstanding Section 2.04 of the Purchase and Servicing
Agreement, PHH shall pay shipping expenses for any Mortgage Loan Documents if
there has been a breach of any representation or warranty made with respect to
the related Mortgage Loan in Section 3.03 of the Purchase and Servicing
Agreement.

23

 

31. Assignor hereby requests that PHH furnish each Mortgagor with the notice
described in Section 2.07 of the Purchase and Servicing Agreement, in accordance
with the terms of Section 2.07 therein, and PHH hereby covenants that it shall
furnish each Mortgagor with such notice as provided therein.

 

32. PHH hereby agrees that it shall provide information with respect to the
Mortgage Loans or the origination or servicing thereof to any Rating Agency or
nationally recognized statistical rating organization (“NRSRO”) via electronic
mail at rmbs17g5informationprovider@wellsfargo.com, with a subject reference of
“SEMT 2012-2” and an identification of the type of information being provided in
the body of such electronic mail. The Securities Administrator, as the initial
Rule 17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall
notify PHH in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PHH shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 31 prohibit or restrict oral or written
communications, or providing information, between PHH, on the one hand, and any
Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to PHH, (ii) such Rating
Agency’s or NRSRO’s approval of PHH as a residential mortgage master, special or
primary servicer, or (iii) such Rating Agency’s or NRSRO’s evaluation of PHH’s
origination or servicing operations in general; provided, however, that PHH
shall not provide any information relating to the Mortgage Loans to such Rating
Agency or NRSRO in connection with such review and evaluation by such Rating
Agency or NRSRO unless: (x) borrower, property or deal specific identifiers are
redacted; or (y) such information has already been provided to the Rule 17g-5
Information Provider.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

REDWOOD RESIDENTIAL ACQUISITION
CORPORATION

Assignor

 

By:_______________________

Name:_____________________

Title:______________________

 

 

SEQUOIA RESIDENTIAL FUNDING, INC.

Depositor

 

By:_______________________

Name:_____________________

Title:______________________

 

U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee,

Assignee

 

By:_______________________

Name:_____________________

Title:______________________

 

 

PHH MORTGAGE CORPORATION

 

 

By:_______________________

Name:_____________________

Title:______________________

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:_______________________

Name:_____________________

Title:______________________

 

25

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

1

 

 



KEY Primary Servicer Servicing Fee % Servicing Fee—Flatdollar Servicing Advance
Methodology Originator Loan Group Loan Number Servicer Loan Number Amortization
Type Lien Position HELOC Indicator Loan Purpose 1 1000200 0.0025     1000200 1
2000001906 7123158854 1 1 0 7 2 1000200 0.0025     1000200 1 2000001698
7122801413 1 1 0 9 3 1000200 0.0025     1000200 1 2000001298 7122450732 1 1 0 9
4 1000200 0.0025     1000200 1 2000001749 7121249382 1 1 0 7 5 1000200 0.0025  
  1000200 1 2000001865 7123069945 1 1 0 9 6 1000200 0.0025     1000200 1
2000001782 7122968667 1 1 0 7 7 1000200 0.0025     1000200 1 2000001921
7122879120 1 1 0 7 8 1000200 0.0025     1000200 1 2000001653 7122781219 1 1 0 7
9 1000200 0.0025     1000200 1 2000001640 7114685766 1 1 0 9 10 1000200 0.0025  
  1000200 1 2000001676 5050458610 1 1 0 7 11 1000200 0.0025     1000200 1
2000002138 7123161031 1 1 0 7 12 1000200 0.0025     1000200 1 2000002058
7123224946 1 1 0 7 13 1000200 0.0025     1000200 1 2000002255 7123318243 1 1 0 7
14 1000200 0.0025     1000200 1 2000001218 7122338366 1 1 0 9 15 1000200 0.0025
    1000200 1 2000001354 7122589844 1 1 0 9 16 1000200 0.0025     1000200 1
2000001435 7122625549 1 1 0 3 17 1000200 0.0025     1000200 1 2000001619
5040449679 1 1 0 9 18 1000200 0.0025     1000200 1 2000001775 7122964005 1 1 0 9
19 1000200 0.0025     1000200 1 2000001893 7123149051 1 1 0 7 20 1000200 0.0025
    1000200 1 2000001764 5040459397 1 1 0 9 21 1000200 0.0025     1000200 1
2000001945 7123155892 1 1 0 7 22 1000200 0.0025     1000200 1 2000002043
7115169695 1 1 0 7 23 1000200 0.0025     1000200 1 2000002082 7123236262 1 1 0 7
24 1000200 0.0025     1000200 1 2000002071 7123233004 1 1 0 7 25 1000200 0.0025
    1000200 1 2000002087 7123245396 1 1 0 7 26 1000200 0.0025     1000200 1
2000002120 7123182383 1 1 0 7 27 1000200 0.0025     1000200 1 2000002122
5040540303 1 1 0 9 28 1000200 0.0025     1000200 1 2000002226 7123287430 1 1 0 7
29 1000200 0.0025     1000200 1 2000002065 7123231768 1 1 0 7 30 1000200 0.0025
    1000200 1 2000001350 5040434879 1 1 0 9 31 1000200 0.0025     1000200 1
2000002141 7115342870 1 1 0 7 32 1000200 0.0025     1000200 1 2000001191
7122333359 1 1 0 9 33 1000200 0.0025     1000200 1 2000001713 7122354785 1 1 0 9
34 1000200 0.0025     1000200 1 2000001811 7122522597 1 1 0 9 35 1000200 0.0025
    1000200 1 2000001569 7122628782 1 1 0 9 36 1000200 0.0025     1000200 1
2000001730 7122878973 1 1 0 9 37 1000200 0.0025     1000200 1 2000001761
7122881274 1 1 0 3 38 1000200 0.0025     1000200 1 2000001904 7123066891 1 1 0 9
39 1000200 0.0025     1000200 1 2000001900 7123150612 1 1 0 6 40 1000200 0.0025
    1000200 1 2000001932 7123154903 1 1 0 9 41 1000200 0.0025     1000200 1
2000002042 7123224110 1 1 0 9 42 1000200 0.0025     1000200 1 2000002055
7123225117 1 1 0 9 43 1000200 0.0025     1000200 1 2000002217 7123289030 1 1 0 9
44 1000200 0.0025     1000200 1 2000002410 7123332632 1 1 0 9 45 1000200 0.0025
    1000200 1 2000002400 7123372497 1 1 0 7 46 1000200 0.0025     1000200 1
2000002530 7123492568 1 1 0 7 47 1000200 0.0025     1000200 1 2000002277
5040546151 1 1 0 9 48 1000200 0.0025     1000200 1 2000002284 7122969798 1 1 0 3
49 1000200 0.0025     1000200 1 2000002124 7123200136 1 1 0 7 50 1000200 0.0025
    1000200 1 2000002401 7123373024 1 1 0 7

 

KEY Cash Out Amount Total Origination and Discount Points Covered/High Cost Loan
Indicator Relocation Loan Indicator Broker Indicator Channel Escrow Indicator
Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 4 0     2           1 4 0     3           1 0 0     4    
      1 0 0     5           1 4 0     6           1 0 0     7           1 4 0  
  8           1 4 0     9           1 0 0     10           1 0 0     11        
  1 4 0     12           1 4 0     13           1 4 0     14           1 0 0    
15           1 4 0     16           1 0 0     17           1 0 0     18        
  1 0 0     19           1 0 0     20           1 4 0     21           1 4 0    
22           1 4 0     23           1 0 0     24           1 0 0     25        
  1 4 0     26           1 0 0     27           1 4 0     28           1 0 0    
29           1 0 0     30           1 4 0     31           1 0 0     32        
  1 4 0     33           1 0 0     34           1 0 0     35           1 0 0    
36           1 4 0     37           1 0 0     38           1 0 0     39        
  1 4 0     40           1 0 0     41           1 4 0     42           1 0 0    
43           1 4 0     44           1 0 0     45           1 4 0     46        
  1 4 0     47           1 4 0     48           1 4 0     49           1 4 0    
50           1 4 0    

 

KEY Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period 1   0.00   20111114 609,200.00
0.0475 360 360 20120101 1 0 0   2   0.00   20111110 841,230.00 0.0475 360 360
20120101 1 0 0   3   0.00   20111111 1,326,420.00 0.0475 360 360 20120101 1 0 0
  4   0.00   20111117 810,000.00 0.0463 360 360 20120101 1 0 0   5   0.00  
20111124 472,000.00 0.0500 360 360 20120101 1 0 0   6   0.00   20111123
620,000.00 0.0488 360 360 20120101 1 0 0   7   0.00   20111117 999,999.00 0.0500
360 360 20120101 1 0 0   8   0.00   20111114 999,999.00 0.0488 360 360 20120101
1 0 0   9   0.00   20111101 1,080,000.00 0.0500 360 360 20120101 1 0 0   10  
0.00   20110929 800,000.00 0.0463 360 360 20111101 1 0 0   11   0.00   20111213
999,900.00 0.0475 360 360 20120201 1 0 0   12   0.00   20111223 639,600.00
0.0450 360 360 20120201 1 0 0   13   0.00   20120106 562,500.00 0.0488 360 360
20120301 1 0 0   14   350,000.00   20111114 998,353.70 0.0475 360 360 20120101 1
0 0   15   0.00   20111118 939,656.00 0.0488 360 360 20120101 1 0 0   16  
406,500.00   20111118 608,285.00 0.0463 360 360 20120101 1 0 0   17   0.00  
20111130 1,367,240.00 0.0450 360 360 20120101 1 0 0   18   0.00   20111128
770,000.00 0.0463 360 360 20120101 1 0 0   19   0.00   20111208 583,200.00
0.0513 360 360 20120201 1 0 0   20   0.00   20111223 892,500.00 0.0475 360 360
20120201 1 0 0   21   0.00   20111201 825,000.00 0.0488 360 360 20120101 1 0 0  
22   0.00   20111121 2,000,000.00 0.0475 360 360 20120101 1 0 0   23   0.00  
20111209 600,000.00 0.0463 360 360 20120201 1 0 0   24   0.00   20111208
580,000.00 0.0463 360 360 20120201 1 0 0   25   0.00   20111130 542,500.00
0.0425 360 360 20120101 1 0 0   26   0.00   20111202 838,035.00 0.0438 360 360
20120201 1 0 0   27   152,500.00   20111230 562,250.00 0.0463 360 360 20120201 1
0 0   28   0.00   20111228 437,500.00 0.0463 360 360 20120201 1 0 0   29   0.00
  20111227 520,000.00 0.0463 360 360 20120201 1 0 0   30   57,000.00   20111215
633,000.00 0.0475 360 360 20120201 1 0 0   31   0.00   20111212 1,240,000.00
0.0475 360 360 20120201 1 0 0   32   97,916.82   20111209 895,683.18 0.0488 360
360 20120201 1 0 0   33   0.00   20120120 544,462.21 0.0438 360 360 20120301 1 0
0   34   225,000.00   20120106 525,800.00 0.0475 360 360 20120301 1 0 0   35  
115,000.00   20111230 918,500.00 0.0475 360 360 20120201 1 0 0   36   0.00  
20111121 686,120.00 0.0450 360 360 20120101 1 0 0   37   340,000.00   20111212
580,056.00 0.0463 360 360 20120201 1 0 0   38   0.00   20120104 1,000,000.00
0.0500 360 360 20120301 1 0 0   39   0.00   20111209 456,000.00 0.0475 360 360
20120201 1 0 0   40   0.00   20111223 968,616.00 0.0500 360 360 20120201 1 0 0  
41   0.00   20120120 744,000.00 0.0463 360 360 20120301 1 0 0   42   0.00  
20111230 634,500.00 0.0463 360 360 20120201 1 0 0   43   0.00   20120123
804,532.00 0.0463 360 360 20120301 1 0 0   44   0.00   20120207 475,000.00
0.0488 360 360 20120401 1 0 0   45   0.00   20120103 708,000.00 0.0475 360 360
20120301 1 0 0   46   0.00   20120130 640,000.00 0.0450 360 360 20120301 1 0 0  
47   0.00   20120207 854,200.00 0.0463 360 360 20120401 1 0 0   48   0.00  
20120125 349,600.00 0.0475 360 360 20120301 1 0 0   49   0.00   20111201
940,000.00 0.0513 360 360 20120201 1 0 0   50   0.00   20120213 1,304,250.00
0.0463 360 360 20120401 1 0 0  

 

KEY Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) 1 606,891.50 0.0475 3,177.88 20120301 0 0               2
838,042.24 0.0475 4,388.26 20120301 0 0               3 1,321,393.67 0.0475
6,919.24 20120301 0 0               4 806,859.93 0.0463 4,164.54 20120301 0 0  
            5 468,764.38 0.0500 2,533.80 20120301 0 0               6 617,703.64
0.0488 3,281.10 20120301 0 0               7 996,379.29 0.0500 5,368.22 20120301
0 0               8 996,295.25 0.0488 5,292.08 20120301 0 0               9
1,076,090.74 0.0500 5,797.67 20120301 0 0               10 794,811.22 0.0463
4,113.12 20120301 0 0               11 997,378.98 0.0475 5,215.96 20120301 0 0  
            12 637,912.32 0.0450 3,240.76 20120301 0 0               13
561,808.36 0.0488 2,976.80 20120301 0 0               14 993,982.85 0.0475
5,207.89 20120301 0 0               15 936,175.74 0.0488 4,972.74 20120301 0 0  
            16 605,926.90 0.0463 3,127.44 20120301 0 0               17
1,361,818.34 0.0450 6,927.61 20120301 0 0               18 767,015.01 0.0463
3,958.88 20120301 0 0               19 581,827.68 0.0513 3,175.45 20120301 0 0  
            20 888,245.80 0.0475 4,655.71 20120301 0 0               21
821,944.39 0.0488 4,365.97 20120301 0 0               22 1,992,421.24 0.0475
10,432.95 20120301 0 0               23 598,452.34 0.0463 3,084.84 20120301 0 0
              24 578,503.94 0.0463 2,982.01 20120301 0 0               25
540,249.77 0.0425 2,668.78 20120301 0 0               26 835,773.18 0.0438
4,184.19 20120301 0 0               27 560,799.73 0.0463 2,890.75 20120301 0 0  
            28 435,995.86 0.0463 2,249.37 20120301 0 0               29
518,658.70 0.0463 2,673.53 20120301 0 0               30 630,400.07 0.0475
3,302.03 20120301 0 0               31 1,236,371.65 0.0475 6,468.43 20120301 0 0
              32 893,476.07 0.0488 4,740.03 20120301 0 0               33
543,728.81 0.0438 2,718.42 20120301 0 0               34 525,138.46 0.0475
2,742.83 20120301 0 0               35 915,266.06 0.0475 4,791.34 20120301 0 0  
            36 683,399.26 0.0450 3,476.47 20120301 0 0               37
578,559.78 0.0463 2,982.30 20120301 0 0               38 998,798.45 0.0500
5,368.22 20120301 0 0               39 454,850.29 0.0475 2,378.72 20120301 0 0  
            40 966,283.45 0.0500 5,199.75 20120301 0 0               41
743,042.30 0.0463 3,825.20 20120301 0 0               42 632,863.35 0.0463
3,262.22 20120301 0 0               43 803,496.38 0.0463 4,136.42 20120301 0 0  
            44 475,000.00 0.0488 2,513.74 20120301 0 0               45
707,109.23 0.0475 3,693.27 20120301 0 0               46 639,157.21 0.0450
3,242.79 20120301 0 0               47 854,200.00 0.0463 4,391.78 20120301 0 0  
            48 349,160.15 0.0475 1,823.68 20120301 0 0               49
937,788.09 0.0513 5,118.18 20120301 0 0               50 1,304,250.00 0.0463
6,705.67 20120301 0 0              

 

KEY Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                       45                      
46                       47                       48                       49  
                    50                      

 

KEY Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1                   0   232 2                   0
  139 3                   0   74 4                   0   295 5                  
0   6 6                   0   203 7                   0   218 8                
  0   170 9                   0   292 10                   0   66 11            
      0   16 12                   0   151 13                   0   198 14      
            0   78 15                   0   150 16                   0   104 17
                  0   224 18                   0   51 19                   0  
153 20                   0   251 21                   0   62 22                
  0   325 23                   0   263 24                   0   309 25          
        0   163 26                   0   130 27                   0   212 28    
              0   252 29                   0   187 30                   0   194
31                   0   27 32                   0   58 33                   0  
137 34                   0   157 35                   0   226 36                
  0   25 37                   0   154 38                   0   238 39          
        0   120 40                   0   209 41                   0   57 42    
              0   190 43                   0   133 44                   0   158
45                   0   109 46                   0   222 47                   0
  89 48                   0   246 49                   0   214 50              
    0   167

 

KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax 1 2   0   18.32   0.00 1           2 2   0   13.08   1.00 1      
    3 1   0   5.18   3.58 1           4 1   0   1.18   0.00 1           5 1   0
  3.80 4.00 3.50 1           6 2   0   11.84   0.00 1           7 3   1   2.75  
0.00 1           8 1   0   25.00   0.00 1           9 1   1   12.00   12.00 1  
        10 1   1   2.00   0.00 1 20120227         11 2   1   24.09 0.00 0.00 1  
        12 2   1   3.00   0.00 1           13 2   0   0.76 1.00 0.00 1          
14 1   0   11.82 9.00 7.00 1           15 1   0   33.00   4.33 1           16 1
  1   20.00   2.00 1           17 1   1   15.00 4.00 4.50 1           18 1   0  
0.00 0.00 6.00 1           19 2   1   10.00 7.40 0.00 1           20 2   1  
3.00 3.00 8.00 1           21 2   0   7.60 0.00 0.00 1           22 2   0   5.60
  0.00 1           23 2   1   3.92   0.00 1           24 2   0   15.50 5.00 0.00
1           25 2   0   13.92 0.00 0.00 1           26 2   0   7.80 0.00 0.00 1  
        27 1   0   16.00   8.50 1           28 3   1   8.67 10.50 0.00 1        
  29 1   0   3.50 0.00 0.00 1           30 1   0   14.50   8.50 1           31 2
  1   23.00   0.00 1           32 2   0   1.23 0.33 3.50 1           33 1   0  
20.86   6.83 1           34 1   0   0.00   33.00 1           35 2   1   32.01  
11.17 1           36 1   0   1.45   2.25 1           37 1   0   0.00   16.67 1  
        38 1   0   3.75   10.00 1           39 1   1   0.92   0.00 1          
40 1   0   7.75   2.50 1           41 1   0   15.37   4.08 1           42 1   0
  2.00   13.83 1           43 1   0   5.38   13.92 1           44 3   0   11.70
  11.92 1           45 1   0   9.52   0.00 1           46 2   0   22.25   0.00 1
          47 1   1   8.07   5.33 1           48 1   0   3.82 4.74 4.67 1        
  49 4   1   11.92 11.92 0.00 1           50 1   0   10.03 0.24 0.00 1          

 

KEY Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line 1     748                 2     789                 3     804
                4     759                 5     788                 6     794  
              7     798                 8     735                 9     732    
            10     760 777               11     744                 12     729  
              13     785                 14     780                 15     752  
              16     797                 17     801                 18     760  
              19     781                 20     783                 21     763  
              22     811                 23     748                 24     770  
              25     759                 26     773                 27     733  
              28     792                 29     773                 30     783  
              31     790                 32     781                 33     774  
              34     786                 35     776                 36     735  
              37     804                 38     787                 39     796  
              40     809                 41     784                 42     747  
              43     764                 44     739                 45     758  
              46     780                 47     800                 48     755  
              49     716                 50     754                

 

KEY Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income 1       000000000000     12,666.68 0.00 4,964.75 0.00 2      
000000000000     22,916.67   3,911.75   3       000000000000     25,000.00  
33,680.56   4       000000000000     15,386.80 0.00 0.00 0.00 5      
000000000000     12,303.20 13,584.81 0.00 0.00 6       000000000000    
21,666.66   0.00   7       000000000000     0.00 73,694.62 0.00 0.00 8      
000000000000     25,000.00 0.00 0.00 0.00 9       000000000000     35,887.75
0.00 -13,165.92 0.00 10       000000000000     34,705.08 0.00 -348.00 0.00 11  
    000000000000     42,743.42 0.00 0.00 0.00 12       000000000000    
14,083.00   0.00   13       000000000000     14,000.00 0.00 0.00 0.00 14      
000000000000     17,174.95 11,250.00 4,347.22 3,437.50 15       000000000000    
39,312.50   0.00   16       000000000000     23,543.00   1,492.92   17      
000000000000     19,035.00 4,167.00 -253.00 2,154.00 18       000000000000    
0.00 0.00 1,480.00 16,287.80 19       000000000000     20,733.09 5,523.92 0.00
0.00 20       000000000000     24,256.00 28,459.00 0.00 0.00 21      
000000000000     25,000.00 0.00 15,384.33 0.00 22       000000000000    
29,183.33   17,291.67   23       000000000000     20,727.73   6,602.68   24    
  000000000000     17,693.51 5,782.45 0.00 0.00 25       000000000000    
14,166.66 0.00 0.00 0.00 26       000000000000     28,300.00 0.00 0.00 0.00 27  
    000000000000     23,844.41   0.00   28       000000000000     9,476.00
16,768.44 0.00 -55.00 29       000000000000     27,638.18 0.00 0.00 0.00 30    
  000000000000     20,000.00 0.00 0.00 0.00 31       000000000000     27,083.00
0.00 2,276.00 0.00 32       000000000000     11,780.00 10,416.67 0.00 0.00 33  
    000000000000     22,100.00 0.00 0.00 0.00 34       000000000000     0.00
0.00 13,244.37 1,038.00 35       000000000000     35,952.63   386.84   36      
000000000000     20,833.34 0.00 0.00 0.00 37       000000000000     0.00 0.00
16,709.90 675.00 38       000000000000     18,778.00 0.00 0.00 0.00 39      
000000000000     10,833.36 0.00 0.00 0.00 40       000000000000     9,843.76  
9,834.00   41       000000000000     18,483.32 0.00 0.00 0.00 42      
000000000000     11,609.87   0.00   43       000000000000     23,370.68   0.00  
44       000000000000     13,333.32 0.00 0.00 0.00 45       000000000000    
38,110.03 0.00 0.00 0.00 46       000000000000     22,251.67 0.00 6,783.67 0.00
47       000000000000     23,415.00   0.00   48       000000000000     5,008.33
2,166.67 -54.08 0.00 49       000000000000     5,047.00 45,422.00 598.00 0.00 50
      000000000000     51,236.00 16,666.66 0.00 -2,107.34

 

KEY All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI 1 12,666.68 17,631.43 0 5   3   4   343,008.19 7,386.48
0.4189 2 22,916.67 26,828.42 0 5   3   4   351,867.85 8,288.13 0.3089 3
25,000.00 58,680.56 0 5   3   4   546,525.92 18,606.73 0.3171 4 15,386.80
15,386.80 0 5   3   4   626,528.53 5,426.79 0.3527 5 25,888.01 25,888.01 0 5   3
  4   480,303.92 4,450.15 0.1719 6 21,666.66 21,666.66 0 5   3   4   653,138.96
7,166.27 0.3308 7 73,694.62 73,694.62 0 5   3   4   1,472,025.99 8,072.07 0.1095
8 25,000.00 25,000.00 0 5   3   4   199,757.89 9,172.50 0.3669 9 35,887.75
22,721.83 1 5   3   4   142,776.38 7,918.83 0.3485 10 34,705.08 34,357.08 1 5  
3   4   233,954.54 6,308.23 0.1836 11 42,743.42 42,743.42 0 4   3   4  
261,492.52 7,971.65 0.1865 12 14,083.00 14,083.00 1 5   3   4   152,682.32
5,844.45 0.4150 13 14,000.00 14,000.00 0 5   3   4   418,245.58 5,203.80 0.3717
14 28,424.95 36,209.67 0 5   3   4   104,295.32 11,601.58 0.3204 15 39,312.50
39,312.50 0 5   3   4   309,365.07 9,348.51 0.2378 16 23,543.00 25,035.92 0 4  
3   4   212,343.90 6,016.13 0.2403 17 23,202.00 25,103.00 0 5   3   4  
465,299.35 8,893.99 0.3543 18 0.00 17,767.80 0 5   3   4   1,477,215.64 5,586.20
0.3144 19 26,257.01 26,257.01 0 5   3   4   105,627.99 7,661.80 0.2918 20
52,715.00 52,715.00 0 4   3   4   314,745.94 12,134.99 0.2302 21 25,000.00
40,384.33 1 5   3   4   130,245.13 14,663.55 0.3631 22 29,183.33 46,475.00 1 5  
3   4   713,368.42 17,832.46 0.3837 23 20,727.73 27,330.41 0 4   3   4  
5,203,761.44 11,517.03 0.4214 24 23,475.96 23,475.96 0 5   3   4   291,189.81
5,249.22 0.2236 25 14,166.66 14,166.66 0 5   3   4   113,867.33 3,322.08 0.2345
26 28,300.00 28,300.00 0 5   3   4   316,954.15 6,022.24 0.2128 27 23,844.41
23,844.41 0 5   3   4   145,991.87 6,490.45 0.2722 28 26,244.44 26,189.44 0 5  
3   4   445,205.22 7,982.54 0.3048 29 27,638.18 27,638.18 1 5   3   4  
242,662.24 3,435.43 0.1243 30 20,000.00 20,000.00 0 5   3   4   61,212.58
5,736.00 0.2868 31 27,083.00 29,359.00 1 5   3   4   327,703.10 11,960.86 0.4074
32 22,196.67 22,196.67 0 5   3   4   313,563.66 6,896.51 0.3107 33 22,100.00
22,100.00 0 5   3   4   98,124.65 5,951.53 0.2693 34 0.00 14,282.37 0 5   3   4
  1,048,267.38 4,760.31 0.3333 35 35,952.63 36,339.47 0 5   3   4   187,027.78
11,010.86 0.3030 36 20,833.34 20,833.34 0 5   3   4   87,023.91 6,239.59 0.2995
37 0.00 17,384.90 0 5   3   4   781,053.21 4,580.92 0.2635 38 18,778.00
18,778.00 0 5   3   4   154,292.72 6,579.81 0.3504 39 10,833.36 10,833.36 1 5  
3   4   50,190.11 3,836.09 0.3541 40 9,843.76 19,677.76 0 5   3   4   59,120.67
7,044.64 0.3580 41 18,483.32 18,483.32 0 5   3   4   57,033.09 6,628.12 0.3586
42 11,609.87 11,609.87 0 5   3   4   31,204.14 4,124.99 0.3553 43 23,370.68
23,370.68 0 5   3   4   1,324,198.47 5,653.37 0.2419 44 13,333.32 13,333.32 0 5
  3   4   1,846,519.46 5,283.99 0.3963 45 38,110.03 38,110.03 0 5   3   4  
54,561.37 6,417.73 0.1684 46 22,251.67 29,035.34 0 5   3   4   178,863.05
7,630.49 0.2628 47 23,415.00 23,415.00 0 4   3   4   423,906.89 7,499.82 0.3203
48 7,175.00 7,120.92 1 5   3   4   17,085.69 2,896.79 0.4068 49 50,469.00
51,067.00 1 5   3   4   198,302.83 8,742.67 0.1712 50 67,902.66 65,795.32 1 5  
3   4   242,907.55 11,000.98 0.1672

 

KEY Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1     100.00 FRISCO TX 75034 7 1 761,500.00 890,000.00 3 20111026
2       DENVER CO 80206 1 1   1,780,000.00 3 20111005 3       NEW YORK NY 10023
2 1   2,335,000.00 3 20110825 4     100.00 SAN DIEGO CA 92130 7 1 1,080,000.00
1,080,000.00 3 20111003 5       LEAWOOD KS 66224 7 1   630,000.00 3 20111012 6  
  100.00 SAINT LOUIS MO 63108 4 1 775,000.00 775,000.00 3 20111006 7     100.00
SCOTTSDALE AZ 85255 7 2 1,378,400.00 1,400,000.00 3 20111006 8     100.00
GREENWOOD VILLAGE CO 80121 7 1 1,300,000.00 1,330,000.00 3 20110928 9       LOS
GATOS CA 95032 1 1   1,660,000.00 3 20110924 10     100.00 LOOKOUT MOUNTAIN TN
37350 1 1 1,192,500.00 1,200,000.00 3 20110815 11     100.00 CHATHAM TWP NJ
07928 1 1 1,265,000.00 1,265,000.00 3 20111109 12     100.00 MACON GA 31220 1 1
799,500.00 850,000.00 3 20111123 13     100.00 SCOTTSDALE AZ 85260 7 1
750,000.00 750,000.00 3 20111215 14       MANHATTAN BEACH CA 90266 1 1  
1,900,000.00 3 20110816 15       DALLAS TX 75220 1 1   1,350,000.00 3 20110902
16       WILMINGTON NC 28409 1 1   2,000,000.00 3 20110916 17       PORTLAND OR
97201 1 1   1,825,000.00 3 20110929 18       SOMIS CA 93066 7 1   1,100,000.00 3
20111007 19     100.00 MILFORD MI 48380 7 1 729,000.00 730,000.00 3 20111017 20
      FRIDAY HARBOR WA 98250 1 2   1,275,000.00 3 20111027 21     100.00
BERKELEY HEIGHTS NJ 07922 1 1 1,100,000.00 1,100,000.00 3 20111027 22     100.00
RANCHO PALOS VERDES CA 90275 7 2 3,850,000.00 3,850,000.00 3 20111103 23    
100.00 LA QUINTA CA 92253 7 2 1,100,000.00 1,100,000.00 3 20111108 24     100.00
HOUSTON TX 77009 1 1 780,000.00 790,000.00 3 20111109 25     100.00 BRENTWOOD TN
37027 1 1 775,000.00 790,000.00 3 20111111 26     100.00 HOUSTON TX 77024 1 1
1,117,380.00 1,153,000.00 3 20111115 27       DENVER CO 80210 1 1   1,100,000.00
3 20111123 28     100.00 VACAVILLE CA 95688 1 1 625,000.00 630,000.00 3 20111205
29     100.00 KATY TX 77494 7 1 745,213.00 755,000.00 3 20111209 30       OGDEN
UT 84414 1 1   900,000.00 3 20110831 31     100.00 LOS ANGELES CA 90034 1 1
1,550,000.00 1,600,000.00 3 20111123 32       VIENNA VA 22181 1 1   1,242,000.00
3 20110823 33       NAPERVILLE IL 60563 1 1   855,000.00 3 20111006 34      
WALLOON LAKE MI 49796 1 1   1,260,000.00 3 20111017 35       ANAHEIM CA 92808 1
1   1,395,000.00 3 20110915 36       DARIEN CT 06820 1 1   950,000.00 3 20111011
37       ONAWAY MI 49765 1 1   1,150,000.00 3 20111005 38       PALOS VERDES
ESTATES CA 90274 1 1   1,410,000.00 3 20111028 39     100.00 LITTLE ELM TX 75068
7 1 570,000.00 600,000.00 3 20111020 40       MANHATTAN BEACH CA 90266 3 1  
1,650,000.00 3 20111022 41       WESTWOOD MA 02090 1 1   1,200,000.00 3 20111110
42       SAN DIEGO CA 92130 1 1   1,075,000.00 3 20111110 43       SAN MATEO CA
94402 1 1   1,480,000.00 3 20111205 44       HANSVILLE WA 98340 1 2   730,000.00
3 20111228 45     100.00 MASON OH 45040 7 1 885,000.00 885,000.00 3 20111219 46
    100.00 CAMAS WA 98607 7 1 800,000.00 800,000.00 3 20120112 47       PARK
CITY UT 84098 7 1   1,500,000.00 3 20111206 48       VALLEYFORD WA 99036 1 1  
561,000.00 3 20111017 49     100.00 TUCSON AZ 85750 7 1 1,175,000.00
1,175,000.00 3 20111031 50     100.00 SAN ANTONIO TX 78258 7 1 1,739,000.00
1,835,000.00 3 20111220

 

KEY Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1               0.8000 0.8000 0 0 0 2               0.4726 0.4726 0 0 0
3               0.5681 0.5681 0 0 0 4               0.7500 0.7500 0 0 0 5      
        0.7492 0.7492 0 0 0 6               0.8000 0.8000 0 0 0 7              
0.7255 0.7255 0 0 0 8               0.7692 0.7692 0 0 0 9               0.6506
0.6506 0 0 0 10               0.6709 0.6709 0 0 0 11               0.7904 0.7904
0 0 0 12               0.8000 0.8000 0 0 0 13               0.7500 0.7500 0 0 0
14               0.7097 0.5255 0 0 0 15               0.6960 0.6960 0 0 0 16    
          0.5074 0.3041 0 0 0 17               0.7492 0.7492 0 0 0 18          
    0.7000 0.7000 0 0 0 19               0.8000 0.8000 0 0 0 20              
0.7000 0.7000 0 0 0 21               0.7500 0.7500 0 0 0 22               0.5195
0.5195 0 0 0 23               0.5455 0.5455 0 0 0 24               0.7436 0.7436
0 0 0 25               0.7000 0.7000 0 0 0 26               0.7500 0.7500 0 0 0
27               0.6498 0.5111 0 0 0 28               0.7000 0.7000 0 0 0 29    
          0.6978 0.6978 0 0 0 30               0.7667 0.7033 0 0 0 31          
    0.8000 0.8000 0 0 0 32               0.8000 0.7212 0 0 0 33              
0.6368 0.6368 0 0 0 34               0.5959 0.4173 0 0 0 35               0.7409
0.6584 0 0 0 36               0.7222 0.7222 0 0 0 37               0.8000 0.5044
0 0 0 38               0.7092 0.7092 0 0 0 39               0.8000 0.8000 0 0 0
40               0.5870 0.5870 0 0 0 41               0.6200 0.6200 0 0 0 42    
          0.5902 0.5902 0 0 0 43               0.5436 0.5436 0 0 0 44          
    0.6507 0.6507 0 0 0 45               0.8000 0.8000 0 0 0 46              
0.8000 0.8000 0 0 0 47               0.5695 0.5695 0 0 0 48               0.6232
0.6232 0 0 0 49               0.8000 0.8000 0 0 0 50               0.7500 0.7500
0 0 0

 

KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap 1                         2                         3                      
  4                         5                         6                        
7                         8                         9                         10
                        11                         12                         13
                        14                         15                         16
                        17                         18                         19
                        20                         21                         22
                        23                         24                         25
                        26                         27                         28
                        29                         30                         31
                        32                         33                         34
                        35                         36                         37
                        38                         39                         40
                        41                         42                         43
                        44                         45                         46
                        47                         48                         49
                        50                        

 

KEY Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1           2           3           4           5           6           7
          8           9           10           11           12           13    
      14           15           16           17           18           19      
    20           21           22           23           24           25        
  26           27           28           29           30           31          
32           33           34           35           36           37           38
          39           40           41           42           43           44  
        45           46           47           48           49           50    
     

 

KEY Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) Primary Borrower Wage
Income (Commission) 1     18.32   0.00 20411201 12,667.00 4,965.00 0.00 2    
17.00   0.00 20411201 22,917.00 0.00 0.00 3     5.20   0.00 20411201 25,000.00
33,681.00 0.00 4     10.00   0.00 20411201 15,387.00 0.00 0.00 5     3.80 3.80
0.00 20411201 12,303.20 0.00 0.00 6     11.84   0.00 20411201 21,666.66 0.00
0.00 7     0.00 2.50 0.00 20411201 0.00 0.00 0.00 8     25.00   0.00 20411201
25,000.00 0.00 0.00 9     20.00   0.00 20411201 35,887.75 0.00 0.00 10     20.00
  0.00 20411001 34,705.08 0.00 0.00 11     24.09 0.00 0.00 20420101 42,743.42
0.00 0.00 12     3.00   0.00 20420101 14,083.00 0.00 0.00 13     16.00 31.00
0.00 20420201 14,000.00 0.00 0.00 14     15.00 16.00 350,000.00 20411201
17,174.95 4,347.22 0.00 15     36.00   0.00 20411201 39,312.50 0.00 0.00 16    
20.00   406,500.00 20411201 23,543.00 0.00 0.00 17     16.00 10.00 0.00 20411201
19,035.00 0.00 0.00 18     0.00 0.00 0.00 20411201 0.00 0.00 0.00 19     10.00
7.40 0.00 20420101 20,733.09 0.00 0.00 20     3.00 3.00 0.00 20420101 24,256.00
0.00 0.00 21     7.60 0.00 0.00 20411201 25,000.00 15,833.33 0.00 22     5.60  
0.00 20411201 29,183.33 17,291.67 0.00 23     3.92   0.00 20420101 20,727.73
3,759.92 0.00 24     15.50 5.27 0.00 20420101 17,693.51 0.00 0.00 25     13.92
0.00 0.00 20411201 14,166.66 0.00 0.00 26     8.00 0.00 0.00 20420101 28,300.00
0.00 0.00 27     18.00   152,500.00 20420101 23,844.41 0.00 0.00 28     13.00
10.50 0.00 20420101 9,476.00 0.00 0.00 29     11.00 0.00 0.00 20420101 27,638.18
0.00 0.00 30     20.00   57,000.00 20420101 20,000.00 0.00 0.00 31     23.00  
0.00 20420101 27,083.00 0.00 0.00 32     14.00 12.00 97,916.82 20420101
11,780.00 0.00 0.00 33     25.00   0.00 20420201 22,100.00 0.00 0.00 34     1.00
  225,000.00 20420201 0.00 0.00 0.00 35     32.01   115,000.00 20420101
35,952.63 0.00 0.00 36     7.00   0.00 20411201 20,833.34 0.00 0.00 37     1.00
  340,000.00 20420101 0.00 0.00 0.00 38     3.75   0.00 20420201 18,778.00 0.00
0.00 39     0.92   0.00 20420101 10,833.36 0.00 0.00 40     7.75   0.00 20420101
9,843.76 0.00 9,834.00 41     15.37   0.00 20420201 18,483.32 0.00 0.00 42    
2.00   0.00 20420101 11,609.87 0.00 0.00 43     5.38   0.00 20420201 23,370.68
0.00 0.00 44     35.00   0.00 20420301 13,333.32 0.00 0.00 45     9.52   0.00
20420201 38,110.03 0.00 0.00 46     27.00   0.00 20420201 22,251.67 6,783.67
0.00 47     20.00   0.00 20420301 23,415.00 0.00 0.00 48     12.00 6.00 0.00
20420201 5,008.33 0.00 0.00 49     11.92 18.00 0.00 20420101 5,047.00 0.00 0.00
50     10.03 10.00 0.00 20420301 51,236.00 0.00 0.00

 

KEY Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0.00 0.00 0.00 Full 2 years 2 Months 2       Full 2 years 2
Months 3       Full 2 years 2 Months 4 0.00 0.00 0.00 Full 2 years 2 Months 5
13,584.81 0.00 0.00 Full 2 years 2 Months 6       Full 2 years 2 Months 7
73,694.62 0.00 0.00 Full 2 years 2 Months 8 0.00 0.00 0.00 Full 2 years 2 Months
9 0.00 0.00 0.00 Full 2 years 2 Months 10 0.00 0.00 0.00 Full 2 years 2 Months
11 0.00 0.00 0.00 Full 2 years 2 Months 12       Full 2 years 2 Months 13 0.00
0.00 0.00 Full 2 years 2 Months 14 11,250.00 3,437.50 0.00 Full 2 years 2 Months
15       Full 2 years 2 Months 16       Full 2 years 2 Months 17 4,167.00 0.00
0.00 Full 2 years 2 Months 18 0.00 0.00 0.00 Full 2 years 2 Months 19 5,523.92
0.00 0.00 Full 2 years 2 Months 20 28,459.00 0.00 0.00 Full 2 years 2 Months 21
0.00 0.00 0.00 Full 2 years 2 Months 22       Full 2 years 2 Months 23      
Full 2 years 2 Months 24 5,782.45 0.00 0.00 Full 2 years 2 Months 25 0.00 0.00
0.00 Full 2 years 2 Months 26 0.00 0.00 0.00 Full 2 years 2 Months 27       Full
2 years 2 Months 28 16,768.44 0.00 0.00 Full 2 years 2 Months 29 0.00 0.00 0.00
Full 2 years 2 Months 30 0.00 0.00 0.00 Full 2 years 2 Months 31 0.00 0.00 0.00
Full 2 years 2 Months 32 10,416.67 0.00 0.00 Full 2 years 2 Months 33 0.00 0.00
0.00 Full 2 years 2 Months 34 0.00 0.00 0.00 Full 2 years 2 Months 35       Full
2 years 2 Months 36 0.00 0.00 0.00 Full 2 years 2 Months 37 0.00 0.00 0.00 Full
2 years 2 Months 38 0.00 0.00 0.00 Full 2 years 2 Months 39 0.00 0.00 0.00 Full
2 years 2 Months 40       Full 2 years 2 Months 41 0.00 0.00 0.00 Full 2 years 2
Months 42       Full 2 years 2 Months 43       Full 2 years 2 Months 44 0.00
0.00 0.00 Full 2 years 2 Months 45 0.00 0.00 0.00 Full 2 years 2 Months 46 0.00
0.00 0.00 Full 2 years 2 Months 47       Full 2 years 2 Months 48 2,166.67 0.00
0.00 Full 2 years 2 Months 49 45,422.00 0.00 0.00 Full 2 years 2 Months 50
16,666.66 0.00 0.00 Full 2 years 2 Months

 

 

 

 

ASF RMBS DISCLOSURE PACKAGE







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 

 

 

ATTACHMENT 2

 

PURCHASE AND SERVICING AGREEMENT

 

Refer to Exhibit 10.6

 

 

 

2

 

ATTACHMENT 3

 

ADDITIONAL DEFINED TERMS FROM POOLING AND SERVICING AGREEMENT

 

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Independent: When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any Affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any Affiliate of such other Person, and (c) is not connected with such
other Person or any Affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

 

Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.

 

Servicing Modification: Any reduction of the Note Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the outstanding principal balance of a
Mortgage Loan by adding to the Stated Principal Balance unpaid principal and
interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer, default is reasonably foreseeable in accordance with the
Purchase and Servicing Agreement.

3

 

EXHIBIT D-3

 

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

 

 

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

D-3

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN  55414     Attn:  WFDC Release Department.  

 

Re:Custodial Agreement, dated as of March 1, 2012, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

 

Mortgage Loan Number: ___________________ Investor Number: _________________    
Mortgagor Name, Address & Zip Code:                  Pool
Number:____________________

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation Reason:__________________       For CMI Use
Only:_____________

 

 

By:____________________________________________
(Authorized Signature)

 

Printed Name ___________________________________

 

Servicer Name:           PHH Mortgage Corporation                    

 

Ship To Address:      One Mortgage Way                                  



      Mount Laurel, NJ 08054                           

 

Phone: ______________________

F-1

 

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

________________________________________     Date                               

Signature

 

Documents returned to Custodian:

 

________________________________________     Date                               

Custodian

 

 

 

F-2

 



EXHIBIT 13

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

  

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period

of coverage, base tax, interest, penalty. Advances prior to default require
evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history

(to calculate advances from last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

Credits:

 

14-21.Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

 

 

22.The total of lines 14 through 21.

 



 

PleaseNote:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line
(18b) for Part B/Supplemental proceeds.

  

Total Realized Loss (or Amount of Any Gain)



23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

  

Prepared by: __________________           Date: _______________

 

Phone: ______________________ Email Address:_____________________

 

Servicer Loan No.

 

 

 

 

Servicer Name

 

 

 

 

Servicer Address

 

 

 

 

 

 



WELLS FARGO BANK, N.A. Loan No._____________________________



 

Borrower's Name: _________________________________________________________

 

Property Address: _________________________________________________________



 

Liquidation Type: REO Sale        3rd Party Sale        Short Sale        Charge
Off

 

Was this loan granted a Bankruptcy deficiency or cramdown
         Yes           No

 

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

 

(1) Actual Unpaid Principal Balance of Mortgage Loan $ ______________ (1) (2)
Interest accrued at Net Rate ________________ (2) (3) Accrued Servicing Fees
________________ (3) (4) Attorney's Fees ________________ (4) (5) Taxes (see
page 2) ________________ (5) (6) Property Maintenance ________________ (6) (7)
MI/Hazard Insurance Premiums (see page 2) ________________ (7) (8) Utility
Expenses ________________ (8) (9) Appraisal/BPO ________________ (9) (10)
Property Inspections ________________ (10) (11) FC Costs/Other Legal Expenses
________________ (11) (12) Other (itemize) ________________ (12)   Cash for
Keys__________________________ ________________ (12)   HOA/Condo
Fees_______________________ ________________ (12)  
______________________________________ ________________ (12)           Total
Expenses $ _______________ (13) Credits:     (14) Escrow Balance $
_______________ (14) (15) HIP Refund ________________ (15) (16) Rental Receipts
________________ (16) (17) Hazard Loss Proceeds ________________ (17) (18)
Primary Mortgage Insurance / Gov’t Insurance ________________ (18a) HUD Part A  
  ________________ (18b) HUD Part B (19) Pool Insurance Proceeds
________________ (19) (20) Proceeds from Sale of Acquired Property
________________ (20) (21) Other (itemize) ________________ (21)  
_________________________________________ ________________ (21)           Total
Credits $________________ (22) Total Realized Loss (or Amount of Gain)
$________________ (23)

 

 

Escrow Disbursement Detail

 

 

Type

(Tax /Ins.)

Date

Paid

Period of

Coverage

Total

Paid

Base

Amount

Penalties Interest                                                              
                                                 

 

 

 

 

EXHIBIT 14

 

FORM OF DELINQUENCY REPORTING

 

 

Exhibit   : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer



COLUMN/HEADER NAME DESCRIPTION DECIMAL FORMAT COMMENT SERVICER_LOAN_NBR A unique
number assigned to a loan by the Servicer.  This may be different than the
LOAN_NBR     LOAN_NBR A unique identifier assigned to each loan by the
originator.     CLIENT_NBR Servicer Client Number     SERV_INVESTOR_NBR Contains
a unique number as assigned by an external servicer to identify a group of loans
in their system.     BORROWER_FIRST_NAME First Name of the Borrower.    
BORROWER_LAST_NAME Last name of the borrower.     PROP_ADDRESS Street Name and
Number of Property     PROP_STATE The state where the  property located.    
PROP_ZIP Zip code where the property is located.     BORR_NEXT_PAY_DUE_DATE The
date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.   MM/DD/YYYY LOAN_TYPE Loan Type
(i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a particular bankruptcy
claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The chapter under which
the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case number assigned by
the court to the bankruptcy filing.     POST_PETITION_DUE_DATE The payment due
date once the bankruptcy has been approved by the courts   MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan Is Removed From Bankruptcy. Either
by Dismissal, Discharged and/or a Motion For Relief Was Granted.   MM/DD/YYYY
LOSS_MIT_APPR_DATE The Date The Loss Mitigation Was Approved By The Servicer  
MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss Mitigation Approved For A Loan Such
As;    

 

 

 

 



COLUMN/HEADER NAME DESCRIPTION DECIMAL FORMAT COMMENT LOSS_MIT_EST_COMP_DATE The
Date The Loss Mitigation /Plan Is Scheduled To End/Close   MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is Actually Completed  
MM/DD/YYYY FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer
with instructions to begin foreclosure proceedings.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a
Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE The actual
date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount a property
sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a  property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY



 

 

 

 



COLUMN/HEADER NAME DESCRIPTION DECIMAL FORMAT COMMENT CURR_PROP_VAL  The current
"as is" value of the property based on brokers price opinion or appraisal. 2  
REPAIRED_PROP_VAL The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal. 2   If applicable:
      DELINQ_STATUS_CODE FNMA Code Describing Status of Loan    
DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a
loan.   Code indicates the reason why the loan is in default for this cycle.    
MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim
Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date Mortgage
Insurance Company Disbursed Claim Payment   MM/DD/YYYY MI_CLAIM_AMT_PAID Amount
Mortgage Insurance Company Paid On Claim 2 No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance Company  
MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2 No
commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date Claim Was Settled and
The Check Was Issued By The Pool Insurer   MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount
Paid On Claim By Pool Insurance Company 2 No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim Filed 2 No commas(,)
or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part A Claim
2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B
Claim Was Filed With HUD   MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part
B Claim Filed 2 No commas(,) or dollar signs ($)



 

 

 

 



COLUMN/HEADER NAME DESCRIPTION DECIMAL FORMAT COMMENT FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment   MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT  Amount HUD Paid on Part B Claim 2 No commas(,) or
dollar signs ($) VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans
Admin   MM/DD/YYYY VA_CLAIM_PAID_DATE  Date Veterans Admin. Disbursed VA Claim
Payment   MM/DD/YYYY VA_CLAIM_PAID_AMT  Amount Veterans Admin. Paid on VA Claim
2 No commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The date the Motion
for Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid
amount 11 No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE The foreclosure
sales results: REO, Third Party, Conveyance to HUD/VA     REO_PROCEEDS The net
proceeds from the sale of the REO property.    No commas(,) or dollar signs ($)
BPO_DATE The date the BPO was done.     CURRENT_FICO The current FICO score    
HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the Hazard
Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard
Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number







 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows: 

  · ASUM-   Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency
Code Delinquency Description 001 FNMA-Death of principal mortgagor 002
FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 

 

 

 

 

 

